 

Exhibit 10.42

 



CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into effective July 1, 2019
(“Effective Date”), by and between Reprints Desk, Inc., a Delaware corporation
located at 15821 Ventura Blvd., Suite 165, Encino, California 91436 (“Company”),
and, Yohann Georgel, an individual residing at _______________________________
(“Consultant”).

 

WHEREAS, Company and Consultant desire for Consultant to provide those
consulting services set forth herein;

 

NOW, THEREFORE, for and in consideration of the promises, covenants and
undertakings set forth in this Agreement, the compensation to be paid as set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. The term of this Agreement is from the Effective Date until terminated.

 

2. Consultant will perform, consulting services when and where reasonably
directed by Peter Derycz or other officials of Company. Consultant’s will serve
as the Company’s Chief Marketing Officer and will provide services typically
associated with that of a Chief Marketing Officer.

 

3. For being available to render and actually rendering such consulting
services, Company will pay Consultant as set out in the Compensation Schedule
attached to this Agreement on a monthly basis for base compensation and on a
quarterly basis for bonus compensation, prorated as required. Consultant will
submit an invoice once per month detailing the hours worked and activities for
the month within 10 days of the end of the month. Company will pay undisputed
invoices submitted by Consultant immediately upon receipt. Consultant will be
reimbursed for reasonable and necessary travel and other business expenses
actually incurred in rendering requested services hereunder, in accordance with
Company’s expense reimbursement policies.

 

4. Consultant understands and agrees that Consultant is not an employee of
Company by virtue of this Agreement, and accordingly is not eligible under this
Agreement for vacation or any other benefits except those expressly provided for
in Section 3 above.

 

5. Consultant warrants that Consultant and Consultant’s employees, agents and
representatives shall not provide consulting or other services to any other
party that competes with the services provided by the Company during the term of
this Agreement, and further warrants that Consultant’s entering into this
Agreement will not conflict with any obligations Consultant may have under any
other contract.

 

6. Consultant also understands and agrees that all software, programs,
programming documentation, disks, tapes, listings, drawings, designs, computer
hardware, reports, computations, calculations, working papers and documents of
every kind prepared by Consultant and any of Consultant’s employees, agents and
representatives for the purposes set out under this Agreement will be and remain
the sole property of Company. Company will have full and unlimited right to use
all of the same, including the unlimited right to make, use, and/or sell any
pre-existing inventions owned by Company whether patented or unpatented as
incorporated in the same by Company without any claim or right for any
additional compensation by Consultant or Consultant’s officers, directors,
employees, agents or representatives.

 

7. Consultant agrees that Consultant and Consultant’s employees, agents and
representatives will not during the term of this Agreement serve any interests
or do any act or thing which will conflict with the interests of Company.

 



1 

 

 

8. It is recognized that some work Consultant will be called upon to perform
hereunder, as well as information furnished Consultant by Company in connection
therewith, is highly confidential to Company and/or third parties, including its
business partners. Accordingly, any and all such information developed or
secured during the performance of services under this Agreement, including but
not limited to, information regarding Company’s patents, business partners,
investors, customers, distributors, sales representatives, sales, suppliers,
business and marketing strategies, accounts, negotiations with potential
customers, partners, ventures or acquisitions, product development, equipment
and testing, heretofore or hereafter disclosed by or on behalf of Company to
Consultant, shall be considered by Consultant to be confidential and shall
during the term of the Agreement or for one (1) year afterwards be published,
stated or used by Consultant for any purposes without Company’s prior written
consent or unless ordered by any court or regulatory authority or for the
purposes of enforcement of this Agreement. In the event of a breach or
threatened breach by Consultant or his employees, agents or representatives of
any provision of this paragraph, Company shall, in addition to any other
available remedies, be entitled to any injunction restraining Consultant or
Consultant’s employees, agents or representatives from disclosing, in whole or
in part, any such information or from rendering any services to any person, firm
or corporation to whom any of such information may be disclosed or is threatened
to be disclosed.

 

9. The provisions of Section 8 of this Agreement shall continue to be binding
upon Consultant and Consultant’s employees, agents and representatives in
accordance with their terms, notwithstanding the termination of this Agreement
for any reason.

 

10. Consultant acknowledges and agrees that, as an independent contractor,
Consultant is solely responsible for the payment of any taxes and/or assessments
imposed on account of the payment of compensation to or the performance of
consulting services by Consultant and Consultant’s employees, agents and
representatives pursuant or prior to this Agreement, including, without
limitation, any unemployment insurance tax, federal, state and local income
taxes, federal Social Security (FICA) payments, state disability insurance taxes
and foreign taxes. Company shall not, by reason of Consultant’s status as an
independent contractor hereunder and the representations contained herein, make
any withholdings or payments of said taxes or assessments from the compensation
due Consultant hereunder, and any such withholding shall be for Consultant’s
account and shall not be reimbursed by Company to Consultant if those taxes are
paid to the competent authority. Consultant, if an unincorporated individual,
expressly agrees to treat any compensation earned under this Agreement as
self-employment income for federal, state and local tax purposes, and to make
all payments of federal, state and local income taxes, unemployment insurance
taxes, and disability insurance taxes when the same may become due and payable
with respect to such self-employment compensation earned under this Agreement.
Consultant further agrees and undertakes to indemnify and hold harmless Company,
its subsidiaries and affiliates and their officers, directors, agents, employees
and their successors or heirs and any of them, from any and all liability, loss,
damages, expenses, penalties and/or judgments arising out of any failure of
Consultant to make any payment of taxes required to be made by Consultant under
this paragraph.

 

11. Not Used

 

12. Company shall fully indemnify, defend and hold Consultant harmless from any
and all claims, causes of action, demands, liabilities, losses, damages, costs,
disbursements and expenses, including court costs and reasonable attorneys’ fees
and expenses arising out of or relating to any such claim, that arise from or
relate to Consultant’s provision of services to Company under this Agreement.
Notwithstanding anything to the contrary herein, Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Consultant with respect to
any claim if (i) Consultant did not act in good faith or in a manner he
reasonably believed to be in, or not opposed to, the best interests of Company
with respect to such claim, or (ii) the claim is a criminal action or
proceeding, and Consultant had reasonable cause to believe his conduct was
unlawful, or (iii) Consultant’s conduct constituted willful default, fraud or
dishonesty in the performance or nonperformance of Consultant’s duties, or (iv)
Consultant shall have been adjudged to be fully liable to Company with respect
to such claim by a final and non-appealable order of a court of competent
jurisdiction, (v) otherwise prohibited by applicable law; or (vi) Consultant
initiated or voluntarily brought such claim, (vii) Consultant’s conduct was in
violation of a standing agreement with a previous employer or client (if
Consultant was a contractor). This clause 12 shall survive expiry or earlier
termination of this Agreement.

 



2 

 

 

13. Either party may terminate this Agreement with 30 days’ notice.

 

14. This Agreement supersedes all previous agreements, written or oral, relating
to Consultant’s employment by or rendering services to Company herein and shall
not be changed orally, but only by a signed, written instrument to which both
Company and Consultant are parties. This Agreement and the rights and
obligations hereunder shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs and legal representatives,
and shall also bind and inure to the benefit of any successor of Company, by
merger or consolidation or any assignee of any or substantially all of the
properties or assets of any of them. This Agreement may be assigned by Company
to an above successor or assignee and to any subsidiary or affiliate of Company.
Consultant is providing personal services hereunder, and Consultant shall not
assign, transfer or subcontract Consultant’s obligations hereunder without the
prior written consent of Company.

 

15. This Agreement shall be construed in accordance with and governed by the
laws of the State of California. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration conducted in the State of California before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered the arbitrators may be entered
in any court having jurisdiction thereof.

 



CONSULTANT:   COMPANY: YOHANN GEORGEL   REPRINTS DESK, INC.                    
          By:                      By:                     Name:         Title:
 

  



3 

